Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/22/21 has been entered.
For applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, including disclosures that teach away from the claims. See MPEP 2141.02 VI.  
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) See MPEP 2123.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 15-17 lack clarity since there is no relationship of the antennas to the aircraft.  While the orientation of an aircraft is calculated based on an inertial navigation system mounted on the aircraft, the antennas are not necessarily associated with the aircraft.  Thus, the claims are misdescriptive and do not clearly and distinctly define the subject matter.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 7, 10 and 13-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement and the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim a non-transitory storage medium configured to store an actual relative distance between the first antenna and the second antenna, and a predetermined amount” appear to represent new matter that is required to be cancelled.  The applicant did not provide any showing of support for such subject matter in the original specification as filed and the Examiner cannot find any such support.  The specification as filed is limited to the following language directed to the “predetermined amount:”
“That is, when the relative position of the first antenna 5 and the second antenna 6, being calculated based on the multiple radio wave signals received by the first antenna 5 and the second antenna 6, deviates from the actual relative position of the first antenna 5 and the second antenna 6 by more than a predetermined amount, it may be determined that the multiple radio wave signals are multiple signal components constituting a deceiving signal.” ([0060] of PGPUB}

“Claim 2. The deceiving signal detection system according to claim 1, wherein the signal processor determines that the multiple radio wave signals are the deceiving signals when a relative positional relation between the first antenna and the second antenna calculated on a basis of the multiple radio wave signals deviates from an actual relative positional relation between the first antenna and the second antenna by more than a predetermined amount.”
However, the specification is silent as to the storage (and apparent retrieval therefrom) of either the actual relative distance between the antennas or the predetermined amount to a non-transitory storage medium.  As such, the applicant is required to remove the subject matter that was not described in the originally filed specification/drawings.
Additionally, the claims set forth the determination that the radio waves are deceiving signals when the determined difference “is greater than the predetermined amount.”  However, the specification does not describe nor disclose any manner of setting or predetermining such a value. The broadest reasonable interpretation encompasses any numerical value greater or equal Automotive Techs. Int’l, Inc. v BMW of N. Am., Inc., 501 F.3d 1274 (Fed. Cir. 2007).  It is the specification and not the knowledge of one skilled in the art that must supply the novel aspects of an invention in order to constitute adequate enablement Automotive Techs. Int’l, Inc. v BMW of N. Am., Inc., 501 F.3d 1283.  After consideration of the Wands factors, one of ordinary skill in the art would require undue experimentation to ascertain the scope of such a “predetermined amount” that assesses at what point the compared difference between the relative positional relation and the actual relative positional relation represents the signals as being deceiving signals.
The claims encompass the calculation of an actual relative positional relation between the first antenna and the second antenna based on the orientation of the aircraft.  However, the broadest reasonable interpretation of the claims does not require that the antennas are positioned along an axis that is parallel with the aircraft axis.  As such, the claims embody the calculation of the direction between the first antenna and second antenna using radio wave signals wherein the antennas are located on the wingtips of the aircraft and the aircraft orientation is based on the axis that runs parallel to the direction of travel of the aircraft.  The specification does not sufficiently enable the calculation of the actual relative positional relation between the first and second antennas based on the orientation of the aircraft as determined by the inertial navigation system and the subsequent comparison of such with a calculated direction between the first and second antennas to ascertain a difference unless they are directions/orientations that are aligned.  Compliance with the enablement requirement of 35 U.S.C. § 112(a), requires that the Automotive Techs. Int’l, Inc. v BMW of N. Am., Inc., 501 F.3d 1274 (Fed. Cir. 2007).  It is the specification and not the knowledge of one skilled in the art that must supply the novel aspects of an invention in order to constitute adequate enablement Automotive Techs. Int’l, Inc. v BMW of N. Am., Inc., 501 F.3d 1283.  After consideration of the Wands factors, one of ordinary skill in the art would require undue experimentation to assess a difference between directions/orientations that are not aligned in order to determine whether the radio wave signals are deceiving signals.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7, and 15-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gavrilets et al (10,677,933).
Gavrilets et al (10,677,933) disclose a system, product, and method (Summary) for use in vehicles (e.g., manned or unmanned aircraft), the system 10 including a first antenna 12 configured to receive radio wave signals in the form of GNSS signals, a second antenna 14 configured to receive radio wave signals in the form of GNSS signals, a GNSS receiver 16, an AHRS 20 (an inertial navigation system), an Automatic Flight Control Systems 24, Memory 34, and a Display 22.  A processing circuit 30 can be part of the GNSS receiver 16, the AHRS 20, and/or other equipment (4:34+, 4:14+).  The system 10 includes a heading calculation module 40 and a pitch calculation module 42 stored in a memory 34 for determining heading and pitch values and associated integrity checks in response to the estimated vector connecting the antennas 12 and 14 and the known distance between the antennas 12 and 14.  The GNSS receiver 16 is a receiver (e.g., GPS, Global Navigation Satellite System (GLONASS), Galileo, or Beidou receiver) with dual RF front ends for the antennas 12 and 14 or a dual receiver architecture and can be GPS only, or can be a multi-constellation receiver (3:55+).  The antennas 12 and 14 are situated on the vehicle at two different known locations (e.g., separated by a baseline length). The baseline length and the relative locations of the antennas 12 and 14 in a frame of reference fixed to the aircraft (e.g. builders frame or body frame) can be accurately measured at installation or derived from aircraft drawings, i.e. the baseline length equates to the actual relative distance of the claims and is known beforehand and subsequently used, thus further suggesting retrieval from a memory/storage element.  The AHRS 20 is a computing system for determining attitude information such as heading, pitch (elevation), and roll. The AHRS 20 includes sensors (e.g., solid-state or microelectromechanical systems (MEMS) checking consistency of the estimated baseline length with the measured baseline length (i.e. known distance between the antennas 12 and 14), and checking consistency of the vertical component of the baseline solution with an attitude estimate independently obtained from the AHRS 20 or an IRS.  Since such techniques are directed towards a protection level, such consistency checks encompasses the determination that the received signals are “deceiving signals,” i.e. signals that are erroneous/interference.  Since the system and method are directed to navigation in an aircraft, the use of the GNSS receiver for determining position is inherent.  The system and method are designed with the intent of enhanced integrity.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 10 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Leibner et al (20150226858) in view of Riley (6,259,398) and Fujiwara (JP2001280997).
Leibner et al (20150226858) disclose a system and method for spoofing detection (Title) including a first antenna 102-A mounted on a mobile platform for receiving GNSS signals and coupled to a respective GPS receiver 104-A, a second antenna 102-B mounted on the mobile platform for receiving GNSS signals and coupled to a respective GPS receiver 104-B, and an error detection unit 106 (FIG. 2). Each of the respective GPS receivers determine a position (absolute spatial coordinates and time) [0026].  A plurality of error detection techniques are capable of detecting interference (deceiving signals) based on a plurality of different kinds of time-based and position-based threat situations associated with the plurality of GPS antennas 102, the plurality of GPS receivers 104, the alternative GNSS antenna 110, and the alternative GNSS antenna 112. The error detection techniques can include interference detection techniques based on the position reported by GPS receivers 104 [0027]. FIG. 4 illustrates a dual position check unit 204 within a system 400 which includes a processor 406, a multi-position comparator 
  Riley (6,259,398) discloses a method and system for GPS navigation using a pair of spaced antennas/receivers for attitude determination.  Riley show the conventionality of defining a baseline vector between the pair of antennas and further disclose that an important feature of each baseline is a vector, having both a scalar length between the antennas and an orientation of the line between the antennas in a three-dimensional geospatial coordinate system (5:45+). The method may comprise a test that includes comparing a potential solution with known information relating to the receivers. For example, the known information can be a length of the baseline vector between antennas of the two receivers, an elevation angle between antennas of the two receivers (i.e. a direction/orientation), and/or an azimuth angle between antennas of the two 
Fujiwara (JP2001280997) discloses a deceiving signal detecting device and method in an integrated GNSS/inertial navigation system on a mobile platform wherein the attitude angle of the mobile measured by the inertial navigation system 3 is compared with the attitude angle of the mobile measured by the GNSS device 6.  Upon detection of an abnormality, the device stops using the satellite signal(s) associated therewith.
It would have been obvious to one having ordinary skill in the art to modify Leibner et al by using the measured positions of the pair of antennas to define a baseline vector composed of both the distance and orientation, as opposed to simply the distance in view of the conventionality of such as taught by Riley et al.  Moreover, it would have been obvious to an artisan to additionally use as a second validation measured orientation of the baseline vector based on the received GPS signals to an known orientation on the basis of an inertial navigation system in light of the conventionality of such as taught by Fujiwara since use of known technique to improve similar devices (methods, or products) in the same way is an exemplary rationale that supports a conclusion of obviousness, see KSR Int' l Co. v. Teleflex Inc.  The combination of prior art documents disclose and/or make obvious the claimed subject matter.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kundak et al (20170192103) disclose a system and method for a vehicle comprising a first antenna 103-1 configured to receive GNSS signals, a second antenna 103-2 configured to receive GNSS signals, an inertial navigation system 132 mounted on the vehicle, a memory 134 storing data including an actual relative distance between the antennas, and a signal processor 110.
Dickman (20150116146) discloses the conventionality of the use of comparing a relative positional relation between two GNSS antennas and an actual relative positional relation to .
Response to Arguments
Applicant's arguments filed 4/22/21 have been fully considered. Regarding the previous rejections under 35 USC 101, the rejections are withdrawn in light of the amendments.  Regarding the previous rejections under 35 USC 112, while the previous rejections are withdrawn, new issues are set forth above in light of the amendments. Regarding the prior art rejections, the applicant states “(a)s agreed by the Examiner during the interview, the prior art of record fails to disclose claim amendments as presented herein.”  Contrary to such statement, the interview summary clearly states “(t)he art rejections were not specifically addressed in light of the numerous proposed changes to the claims.”  Thus, the Office did not agree that the prior art of record failed to disclose the claimed subject matter since it was not specifically addressed.
Specifically, the applicant argues for the “detailed steps regarding how deceiving signals are determined.”  The Applicant identifies the steps of calculating a relative positional relation based on the radio wave signals, calculating an orientation of the aircraft, calculating an actual relative positional relation and determining a difference between the relative positional relation and the actual relative positional relation. However, the applicant does not show how or why the prior art combination fails to disclose the claimed subject matter. With respect to the apparatus claims, it is noted that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ 2nd 1647. Claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than functions.  In re Danly, 120 USPQ 528, 531.  Notwithstanding, the claims are rejected over newly cited prior art/prior art/combinations and as such the arguments are moot.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C ISSING whose telephone number is (571)272-6973.  The examiner can normally be reached on Mon-Thurs 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571 272 6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY C. ISSING
Primary Examiner
Art Unit 3646



/Gregory C. Issing/Primary Examiner, Art Unit 3646